Citation Nr: 0914665	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 and October 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The Board notes that in compliance with the Veteran's 
request, he was scheduled for a hearing before a Decision 
Review Officer in May 2006.  Prior to the date of the 
hearing, his representative informed the RO that the Veteran 
wanted to cancel the hearing.  He has not requested that the 
hearing be rescheduled.  Accordingly, his request for a 
hearing is considered withdrawn.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his service-
connected disabilities, to include his left knee disability, 
in June 2004.  He was not afforded a VA examination in 
response to his May 2006 claim for a TDIU, and the June 2004 
examiner did not provide an opinion concerning whether the 
Veteran's service-connected disabilities are sufficient by 
themselves to render him unemployable.  In the Board's 
opinion, such an opinion and a more current VA examination 
are required to comply with VA's duty to assist the Veteran 
in the development of the facts pertinent to these claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since January 
2007.  If the Veteran identifies any 
other outstanding medical records 
pertaining to treatment or evaluation of 
his service-connected disabilities during 
the periods of these claims, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records.

2.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the extent 
of impairment from the his service-
connected scar of the right thumb and his 
service-connected disabilities of the low 
back, left hip and left knee.  

The claims folder must be made available 
to and reviewed by the examiner.

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  If muscle spasm 
or guarding is present, the examiner 
should state whether it is severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the 
Veteran's left knee.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.

Any symptoms or functional impairment 
associated with the right thumb scar 
should also be described.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected disabilities 
on his ability to work, to include 
whether they are sufficient by themselves 
to render the Veteran unable to obtain 
and maintain substantially gainful 
employment.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




